Citation Nr: 0611237	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness characterized by spontaneously falling asleep, 
difficulty breathing while asleep, and feelings of malaise.

2.  Entitlement to service connection for an undiagnosed 
illness characterized by bloating and epigastric pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by spontaneously falling asleep, difficulty breathing while 
asleep, and feelings of malaise.  These symptoms have been 
attributed to sleep apnea and narcolepsy, which have not been 
etiologically linked to the veteran's service.

2.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by bloating and epigastric pain.  These symptoms have been 
attributed to gastritis, gastrointestinal reflux disease, and 
diverticulitis, which have not been etiologically linked to 
the veteran's service.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection 
for a sleeping disorder claimed as due to an undiagnosed 
illness or on a direct basis for sleep apnea and narcolepsy, 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).   

2.  The criteria necessary to establish service connection 
for a stomach disorder claimed as due to an undiagnosed 
illness or on a direct basis for gastritis, gastrointestinal 
reflux disease, and diverticulitis, have not been met. 38 
U.S.C.A. 
§§ 1101, 1110, 1117, 1131, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a sleep disorder and a stomach disorder, each 
possibly related to an undiagnosed illness as a consequence 
of his Persian Gulf service.  

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection, 
such as a gastric ulcer, manifested itself to a compensable 
degree within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2005).

Additionally, 38 U.S.C.A. § 1117 provides for service 
connection in cases where a veteran suffers from chronic 
disability resulting from an undiagnosed illness that became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or that became manifest to a degree of 10 percent 
or more between the end of such service and December 31, 
2006.
Sleep Disorder

The veteran specifically contends that after he had a seizure 
during his first period of active duty, he was chronically 
fatigued.  He further posits that after returning from duty 
in the Persian Gulf, he was fatigued and developed a sleep 
disorder which would make him spontaneously fall asleep 
during the day and cause trouble initiating sleep at night.  
He also experiences episodes while sleeping in which he stops 
breathing. 

Service medical records confirm that the veteran had a grand 
mal seizure in December 1965, during his first tour of active 
duty, while stationed in Germany.  All subsequent testing 
yielded normal results and a normal physical profile was 
issued.  The balance of the veteran's service medical 
records, to include those from his tour in the Persian Gulf, 
was negative for any treatment for a sleep disorder or 
related symptoms.  In fact, the veteran denied seeking 
treatment while in service for the same in his July 2004 
hearing before the undersigned.  

The first indication of any sleep-related disorder is in 
November 1994, at which time a Persian Gulf protocol 
examination was conducted, and diagnoses of  narcolepsy with 
sleep apnea and chronic fatigue syndrome were rendered.  
Since that time, objective testing has confirmed and 
continued only the diagnoses of sleep apnea and narcolepsy.  
See May 2001 polysomnogram, June 2001 sleep study, and VA 
examinations in September 2002 and August 2005.  The 
September 2005 examination specifically ruled out chronic 
fatigue syndrome.  Also, private treatment records from 
February to July 2001 and VA outpatient clinical records 
through November 2005 confirm treatment for symptoms such as 
fatigue, insomnia, stopping breathing while asleep, and 
falling asleep during the day while sitting.  These symptoms 
are consistently associated with diagnoses of sleep apnea and 
narcolepsy.

Because the veteran's symptoms have been attributable to 
specific sleep disorder diagnoses, they cannot be said to be 
caused by an undiagnosed illness; therefore, service 
connection is not warranted on that basis.  Although chronic 
fatigue syndrome is specifically listed in the regulation as 
an undiagnosed illness, the competent medical evidence of 
record refutes that diagnosis for this veteran.  Furthermore, 
while he has current diagnoses, he admittedly has no 
documented in-service incurrence of similar symptoms.  Nor is 
there competent medical evidence of a nexus between his 
current disabilities and any event in service.  VA has not 
sought a medical opinion in this case, as the requirements of 
38 C.F.R. § 3.159(c)(4) have not been met.  Without a nexus, 
direct service connection for the veteran's diagnosed 
disorders cannot be established. 

In sum, the weight of the competent medical evidence 
demonstrates that the veteran's fatigue, insomnia, and other 
related sleep symptoms are attributable to sleep apnea and 
narcolepsy, and those diagnoses have not been related to his 
service.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.


Stomach Disorder

The veteran contends that upon his return from the Persian 
Gulf, he experienced multiple stomach disorders which he 
attributes to an undiagnosed illness.  The veteran's active 
duty service medical records are negative for any type of 
gastric pain.  In fact, in conjunction with separation 
examinations in May 1967 and April 1991, the veteran 
specifically denied stomach trouble of any kind.  

Within one year of separation from his second period of 
active service, however, the veteran was treated for a 
gastric ulcer.  The diagnosis was in August 1991, and is also 
reflected on an annual examination by the National Guard in 
1992, by way of history.  Private treatment records indicate 
that by November 1991, the ulcer was listed as "resolving."  
The balance of the private and VA clinical records are 
negative for such diagnosis; therefore, as the veteran no 
longer has a gastric ulcer, he does not have a condition that 
falls under the provision for presumptive service connection 
for chronic diseases.

The veteran has continued to receive treatment for epigastric 
pain which has been attributed consistently to gastritis, 
gastrointestinal reflux disease (GERD), and diverticulitis.  
See private records dating from November 1992 and VA records 
from November 1994; see also VA examination in July 1997.  
Because these symptoms are attributed to diagnosed disorders, 
however, service connection as due to an undiagnosed illness 
based on service in the Persian Gulf is not warranted.  

Nor does the record establish the requisite nexus between the 
veteran's current stomach disabilities and either period of 
his service.  A medical opinion has not been sought on this 
issue because the record does not establish that the veteran 
suffered an event, injury or disease in service to which the 
current disability may be associated.  While it is true that 
the veteran had an ulcer shortly after separation  from 
service, the treatment records reveal that it resolved.  That 
other disorders arose in the following years does not create 
a medical connection between the two.  The available records 
show that the veteran next sought treatment for epigastric 
pain in May 1995, some four years after separation.  
Diagnoses of GERD and gastritis were rendered.  Much later, 
in January 2004, diverticulitis was found on examination.  
The evidence does not suggest a link between the veteran's 
current disabilities and his service.  The preponderance of 
the evidence is against the veteran's claim and the benefit 
of the doubt provision does not apply.

As a final matter, in correspondence dated in October 2002, 
the rating agency satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005).  During the appeal, in June 2005, the 
veteran was further notified that he should submit any 
evidence he had in his possession pertaining to his appeal.  
While this request was delivered after the initial denial of 
the claim, the AOJ subsequently readjudicated the claim based 
on all the evidence, without taint from prior adjudications.  
Thus, any defect with respect to the timing of the notice 
requirement was harmless error.  Furthermore, because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits.  Service medical records from each period 
of service have been associated with the claims file.  All 
identified and available treatment records have been secured, 
to include private and VA treatment records.  The veteran has 
been medically evaluated in conjunction with his claims.  


ORDER

Entitlement to service connection for sleep apnea, 
narcolepsy, and a sleep disorder due to an undiagnosed 
illness is denied.

Entitlement to service connection for a gastritis, 
gastrointestinal reflux disease, diverticulitis, and a 
stomach disorder due to an undiagnosed illness is denied.


____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


